DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In summary, claims 1, 7 and 13 are directed to a method, apparatus and medium for comparing and organizing information and resolving conflicting classifications.  The underlying concept merely receives information, analyzes it, and displays the results of the analysis – this concept is not meaningfully different than concepts found by the courts to be abstract (see Electric Power Group, collecting information, analyzing it, and displaying certain results of the collection and analysis; see Cybersource, obtaining and comparing intangible data; see Digitech, organizing information through mathematical correlations; see Grams, diagnosing an abnormal condition by performing clinical tests and thinking about the results; see Cyberfone, using categories to organize store and transmit information; see Smartgene, comparing new and stored information and using rules to identify options).  Further the claimed invention appears to be something that can be performed by head and hand (Gottschalk v. Benson).  The claimed solution is not necessarily rooted in computer technology in order to overcome a problem (DDR v. Hotels.com).  Therefore, based on the activities recited in the limitations and the identified characteristics that are similar to the aforementioned decisions rendered by the courts, certain aspects of these limitations represent an idea of itself, in that they represent mental processes that can be performed in the human mind or by a human using pen and paper.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea.  For example, claim 1 recites analyzing a request to process an electronic claim in the data processor and the trained plurality of classifiers to output a correlation between an injury in the received electronic medical claim and an injury present in a historical medical claim. These elements are recited at a high level of generality and are well-understood, routine, and conventional activities in the GUI art.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Further it only amounts to “apply it” using generic computer component (MPEP2106.05(f)). The claim does not recite a specific AI model or AI process or algorithm and the specification indicates that any type of AI can be use to implement this step. This solutions fall under “apply it” or mere instructions to implement the abstract idea on the computer. It is not more than insignificant extra-solution activity. 
Therefore, these claims do not amount to significantly more than the abstract idea itself. 
Similarly claims 2-6, 8-12 and 14-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea.  For example, claim 2-6, further specify historical claim data, or correlation between the initial diagnosis injury, etc.  These elements are recited at a high level of generality and are well-understood, routine, and conventional activities in the GUI art.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, these claims do not amount to significantly more than the abstract idea itself. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18  are ejected under 35 U.S.C. 103 as being unpatentable over Furst et al. (hereinafter Furst) US 2015/0379241 in view of Bernard et al. (hereinafter Bernard) US patent no,: 10140421
In regard to claim 1, Furst disclose A method for determining a correlation between initial diagnosis injury and received claim injury, ([0013]-[0019] [0035] identify the association in diagnosis data in the message (a claim, for example)  associated with medical code in the message from a health scare provider, etc.) the method comprising: 
creating a database comprising correlations by industry experts for at least one diagnosis code in a plurality of training diagnosis codes for initial diagnosis injury and received claim injury, the correlation indicating whether the initial diagnosis injury in a historical medical claim is not caused by, caused by, or associated with the traumatic incident of a received medical claim; ([0006][0007][0013]-[0019][0024]-[0027][0035]-[0041][0063] obtain history data created by the doctors to add medical codes to patients records based on diagnosis or treatment notes specific to a particular health care provider and received claim document, mapping a particular string or set of words from the diagnosis information form the claim document  with the medical code with the corresponding history information using natural language descriptions to identify diagnosis, and output scored result about the diagnosis for review and approval based on the identified mapped medical code and the diagnosis information and the corresponding history data from the specific strings, words or phrases.)
But Furst fail to explicitly disclose “inputting the database into a plurality of classifiers, each of the plurality of classifiers specific to determining the correlations; for each of the plurality of classifiers, training by the data processor each of the plurality of classifiers to correlate the initial diagnosis injury and the received claim injury; and analyzing a request to process an electronic claim in the data processor and the trained plurality of classifiers to output a correlation between an injury in the received electronic medical claim and an injury present in a historical medical claim.”
Bernard disclose inputting the database into a plurality of classifiers, each of the plurality of classifiers specific to determining the correlations; for each of the plurality of classifiers, training by the data processor each of the plurality of classifiers to correlate the initial diagnosis injury and the received claim injury;  (col. 5, line 45-col. 5, line 24, col. 6, line 30-col.8, line 48,  col.59, line 62-67, col. 60, line 1-36, col. 6, line 1-30, col. 7, line 44-67, col. 9, line 31-56, etc. inputting the database classifiers related to correlations between data sets and training the sets and  generating the inferred medical scan category and medical scan data and review data to the user based on the mapping from the medical data and history data) and analyzing a request to process an electronic claim in the data processor and the trained plurality of classifiers to output a correlation between an injury in the received electronic medical claim and an injury present in a historical medical claim. (col. 5, line 45-col.8, line 48, col. 45, line 56-67, col. 46, line 1-67, col. 47, line 1-29 generating report based on the identified severity medical code from the medical data trained to analyze the claim document data received, such as abnormality, etc.)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bernard’s medical scan annotator system to Furst’s invention as they are related to the same field endeavor of medical coding system. The motivation to combine these arts, as proposed above, at least because Bernard’s capability to identifying severity indicator from the medical data would help to provide more diagnosis information to Furst’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that identifying severity indicator from the medical data would help to improve the performance of the medical scan associated review system.
In regard to claim 2, Furst and Bernard disclose  The method of claim 1, the rejection is incorporated herein.
Furst disclose wherein the initial diagnosis injury specifies historical claim data for a claimant.  ([0013]-[0019][0024]-[0027][0035]-[0041][0063] obtain history data of the patent corresponding to the received claim document)
In regard to claim 3, Furst and Bernard disclose The method of claim 2, the rejection is incorporated herein.
But Furst fail to explicitly disclose “further comprising determining, by the computing apparatus, when the correlation is absent the injury in the received electronic medical claim and the injury present in the historical medical claim.“
Bernard disclose further comprising determining, by the computing apparatus, when the correlation is absent the injury in the received electronic medical claim and the injury present in the historical medical claim. (col. 59, line 19-61, col. line 7, line 44-67 etc. when the medical scans missing one or more classifiers from the medical data or col. 41, line 9-65, col. 46, line 49-67, col. 47, line 1-29  identifying severity of the diagnosis data, severity of the medical code related to the medical data) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bernard’s medical scan annotator system to Furst’s invention as they are related to the same field endeavor of medical coding system. The motivation to combine these arts, as proposed above, at least because Bernard’s capability to identifying severity indicator from the medical data would help to provide more diagnosis information to Furst’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that identifying severity indicator from the medical data would help to improve the performance of the medical scan associated review system.



In regard to claim 4, Furst and Bernard disclose The method of claim 3, the rejection is incorporated herein.
But Furst fail to explicitly disclose “further comprising providing, by the computing apparatus, claim processing guidance data relating to absence of correlation between the between the injury in the received electronic medical claim and the injury present in the historical medical claim.”
Bernard disclose further comprising providing, by the computing apparatus, claim processing guidance data relating to absence of correlation between the between the injury in the received electronic medical claim and the injury present in the historical medical claim. col. 59, line 62-67, col. 60, line 1-36, col. 6, line 1-30, col. 7, line 44-67, col. 9, line 31-56, etc. generating the inferred medical scan category and medical scan data and review data to the user based on the mapping from the medical data and history data) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bernard’s medical scan annotator system to Furst’s invention as they are related to the same field endeavor of medical coding system. The motivation to combine these arts, as proposed above, at least because Bernard’s capability to assign the diagnosis data would help to provide more diagnosis to Furst’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that assigning the diagnosis data when medical data is not complete would help to improve the performance of the medical scan associated review system.
In regard to claim 5, Furst and Bernard disclose The method of claim 1, the rejection is incorporated herein.
Furst disclose wherein the electronic claim comprises an electronic casualty claim and the at least one diagnostic code is at least one ICD code. ([0013][0029] [0030] claim document and ICD diagnostic code) 
In regard to claim 6, Furst and Bernard disclose The method of claim 1, the rejection is incorporated herein.
Furst disclose further comprising analyzing by a data processor the at least one diagnosis code in the training diagnosis codes to determine a severity of the injury present in the historical medical claim. ([0013][0029][0030] ICD digits to specify severity of the diagnosis from the claim submitted) 
In regard to claims 7-12, claims 7-12  are apparatus claims corresponding to the method claims 1-6 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-6.
In regard to claims 13-18, claims 13-18 are medium claims corresponding to the method claims 1-6 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-6.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
US 20150331995 A1 	November 19, 2015 			Zhao et al.

EVOLVING CONTEXTUAL CLINICAL DATA ENGINE FOR MEDICAL DATA PROCESSING

Zhao disclose A medical information server receives a signal from a client device representing a first user interaction with first medical data associated with a first medical condition of a patient received from a first medical data server. A data retrieval module accesses a second medical data server to retrieve second medical data of the patient that is related to the first medical data. A data analysis module automatically performs a first analysis on image data of the first medical data to generate image quantitative result and a second analysis on the image quantitative result in view of other medical data of the patient to determine a likelihood of a second medical condition of the patient based on the analysis. A data integrator integrates the second medical data with an analysis result of the analysis to generate and transmit a view of medical information to the client device to be displayed therein… see abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143